CODE OF ETHICSOF FAIRHOLME FUNDS, INC. As amended January 21, I.Introduction This Code of Ethics of Fairholme Funds, Inc. (the “Company”) has been adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940 (the “1940 Act”).It sets forth the standards of business conduct expected of the Company’s Access Persons.It also sets forth policies and procedures that are designed to ensure that persons subject to this Code of Ethics do not use any investment related information of the Company for personal gain or in a manner detrimental to the interests of the Company and its stockholders. II.General Principles This Code of Ethics incorporates the following general principles, which shall govern personal investment activities and the interpretation and administration of this Code of Ethics: (A) The interests of the Company’s stockholders must be placed first at all times; (B) All personal securities transactions must be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; (C) Company personnel should not take inappropriate advantage of their positions. This Code of Ethics does not attempt to identify all possible conflicts of interest, and literal compliance with each of its specific provisions will not shield Company personnel from liability for personal trading or other conduct that violates a fiduciary duty to Company stockholders. III.Definitions This Code of Ethics uses the following defined terms. “Access Person” means any Advisory Person of the Company. “Administrator” of this Code of Ethics means the Compliance Officer of the Company. “Adviser” is Fairholme Capital Management, L.L.C. “Advisory Person” of the Company means (i) any director, officer, general partner or employee of the Company or any company in a control relationship to the Company, who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Securities by the Company, or whose functions relate to the making of any recommendations with respect to such purchases or sales and (ii) any natural person in a control relationship to the Company who obtains information concerning recommendations made to the Company with regard to the purchase or sale of Securities by the Company. 1 “Automatic Investment Plan” means a program in which regular, periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An Automatic Investment Plan includes a dividend reinvestment plan or a scheduled contribution of a predetermined amount to a 401(k) or other formal retirement plan. “Beneficial
